DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites on lines 2-4 that “a measured arithmetic mean curvature Spc 1/mm of peak apexes defined by ISO 25178, on a surface of the chip discharge groove is 800 or less forming a smooth or polished surface”.  First, it is unclear what exactly “a measured arithmetic mean curvature Spc 1/mm” is and how can it be “800 or less”? It is unclear how exactly this arithmetic mean curvature Spc 1/mm is measured and how the value of “800 or less” is obtained.  Is it an equation?  Further, since ISO25178 is a standard, and standards can change at the discretion of the body that creates the standard, then the metes and bounds of what exactly this standard encompasses, is unclear.  Further, it is unclear how the term of degree of something that is smooth or polished is exactly determined?  How smooth or polished is the surface?  Further clarification is needed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takikawa US 2008/0089753 in view of Takikawa US 7,422,396 (hereafter--Takikawa 396--).
In regards to claim 1, Takikawa discloses drill bit having two chip discharge grooves (4) opening to tip flank faces (in the same as 5a and 5b of the Applicant’s Figure 2) of a drill bit body (1) and extending to a rear end side are formed symmetrically with respect to an axis at an outer periphery of a tip part of the drill bit body (as shown in Figure 2A) that is configured to rotate (A) around the axis (O), cutting blades (5) are respectively formed at intersecting ridgeline parts between wall faces of the chip discharge grooves (4) that face a drill bit rotation direction and the tip flank faces, a first margin part (7) adjacent to a side of each of the chip discharge grooves (4) opposite to the drill bit rotation direction formed on a land part (in the same way as 9 is formed on the Applicant’s Figures 2) between the chip discharge grooves, and a diameter D of the cutting blades being of a value (6mm as per paragraph [0043]); Takikawa also discloses that there is a ratio L/D of each margin length L in a direction of the axis from an outer peripheral end of each of the cutting blades to a rear end of each of the first and second margin parts; note that since the length of the margin is inherently larger than the diameter (in less” clause on the “0.04 mm or less”), wherein the tip flank faces each has a first tip flank face and a second tip flank face (in the same was as 5a and 5b are defined by the Applicant’s Figure 2 as first and second tip flank faces), wherein the first tip flank face is connected to a side of the cutting blade (5) opposite to the drill bit rotation direction, wherein the second tip flank face is connected to a farther side of the first tip flank face opposite to the drill bit rotation direction, intersects the thinning face (10); wherein a first intersecting ridgeline (in the same way as M1 is defined by Figure 2 of Applicant’s drawing as being the first intersecting ridgeline) between the first tip flank face and the second tip flank face and a second intersecting ridgeline (in the same way as M2 is defined by Figure 2 of Applicant’s drawing as being the second intersecting ridgeline) between the second tip flank face and the thinning face are linear as seen from the axis direction tip side (as in Figure 2A), wherein as seen from the axis direction tip side (Figure 2A), the two tip flank faces are formed such that a first extension line 

    PNG
    media_image1.png
    1069
    1329
    media_image1.png
    Greyscale


Since Takikawa does, however, disclose that there is a diameter of the cutting blades (see paragraph [0043]), then the diameter of the cutting blades constitutes a defined value of the cutting tool. Therefore, the value of the diameter of the cutting blades is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that value of the diameter of the cutting blades will depend on the diameter of the hole being machined. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined diameter of the cutting blades, were disclosed in the prior art by Takikawa, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Takikawa’s diameter of the cutting blades to be of a desired value such as in between 2mm and 1mm.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
However, Takikawa fails to disclose that there is a second margin part adjacent to a side of the chip discharge groove, the second margin being formed on the land part between the chip discharge grooves.
Nevertheless, Takikawa 396 teaches that it is well known in the art of drillings to have a first margin part 6 and a second margin part 7, both located on a land part between chip discharge grooves 4.  Note that in Figure 2, the second margin part 7 is adjacent to a side of the chip discharge groove 4.  A person having ordinary skill in the art would have recognized that by providing a drill with a second margin part, among other benefits, such as reducing unwanted bending, it will increase surface smoothness since the margins will burnish the inner circumferential surface being machined, therefore finishing the surface without an additional reaming step.  This leads to reduction in number of steps in a process of manufacturing a product, and the consequent reduction in a cost required for manufacturing the product (see col 6, lines 28-44 of Takikawa 396).

Takikawa as modified fails to explicitly disclose that the value of the distance d1 is in a range of 0.04 mm to 0.08 mm and that the value of the distance d2 is in a range of 0.08 mm or less.
Since Takikawa does, however, disclose that there is a distance d1 and a distance d2 (see annotated Figure 2A of Takikawa above), then the distances d1 and d2 constitute a defined value of the cutting tool. Therefore, the value of the distance d1 and distance d2 is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these distances will depend on the desired reduction of cutting resistance when machining and thereby improving tool life. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined distance d1 and a defined distance d2, were disclosed in the prior art by Takikawa, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Takikawa’s distance d1 and distance 2q to be of a desired value such as in a range of 0.04 mm to 0.08 mm and in a range of 0.08 mm or less, respectively.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claim 3, Takikawa as modified discloses the drill bit according to claim 1, Takikawa as modified also discloses that the second margin part (of Takikawa 396) is formed from the –first-- tip flank face (of Takikawa) to the thinning face (10 of Takikawa) in a circumferential direction.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takikawa US 2008/0089753 in view of Takikawa US 7,422,396 (hereafter--Takikawa 396--) as applied to claim 1 above and in further view of Mabuchi et al. US 2004/010379 (hereafter—Mabuchi--).
In view of the 112 2nd rejection above, the Examiner will be interpreting the Spc to represent the arithmetic mean of the principal curvature of peaks on a surface which will determine the surface roughness.
In regards to claim 2, Takikawa as modified discloses the drill bit according to claim 1, Takikawa as modified also discloses that the two chip discharge grooves have a surface.
However Takikawa fails to disclose that the surface of the two chip discharge grooves is polished or smooth by having a value of 800 or less.
Nevertheless, Mabuchi teaches that it is well known in the art of drills to have a polished or smooth surface on the chip discharge grooves in order to have little fractional resistance during sliding contact by the chips, and chips are discharged smoothly by being pushed out towards the rear end side, thereby preventing the occurrence of clogging of the chips (see at least paragraphs [0042-0043] and [0147]).  Mabuchi teaches that in order to give a desired polished/smooth surface finish, the surface roughness (Ra) of the chip discharge groove is within a range (0.5µm-1.5µm and also within 1.0-2.0µm).
Since Mabuchi disclose that the two chip discharge groove surfaces are polished or smooth, in order to have a specific surface rougness, then the value or degree of how polished or smooth the two chip discharge grooves is, constitute a defined value of the cutting tool. Therefore, the value of how much the polished or smooth surface of the chip grooves are, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values will depend on the desired fractional resistance during sliding contact by the chips in order for smooth discharge of the chips and prevent clogging of the chips on the chip discharge grooves. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined polished or smooth chip groove surface were disclosed in the prior art by Mabuchi, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Takikawa’s chip grooves to be polished or smooth to a desired polished value, as taught by Mabuchi, such as of 800 or less.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takikawa US 2008/0089753 in view of Takikawa US 7,422,396 (hereafter--Takikawa 396--) as applied to claim 1 above, and in further view of Astrand et al. US 2008/0056835 (hereafter—Astrand--).
In regards to claim 4-6, Takikawa as modified discloses the drill bit according to claim 1, Takikawa as modified also discloses the wall faces of the chip discharge grooves (4 of Takikawa).
However fails to disclose that the chip discharge grooves are coated with a nitride film of Ti and Si.
Nevertheless, Astrand further teaches that it is well known in the art of drilling to have a drill bit be coated with a nitride film of Ti and Si (paragraphs [0037]; [0063]; see also claims 1 and 3 of Astrand).  Note specifically that in paragraphs [0010-0012] Astrand teaches that by providing this film increases wear resistance of the drill in the tip area and also provided good chip transportation properties in other parts of the twist drill (which a person having ordinary skill in the art would know that this inherently means the chip grooves); also provides the drill with well adaptation to reconditioning (regrinding and recoating); and provides a drill less prone to pitting formation.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Takikawa’s drill to include a coating film on walls of the chip discharge grooves as taught by Astrand to increases wear resistance of the drill in the tip area; provide good chip transportation properties in the chip grooves and their walls and reduce pitting formation when machining.
For claims 5-6, Takikawa as modified discloses that the drill and the chip grooves are coated by a nitride film of Si and Ti, but Takikawa as modified is silent as to how the coated film is being done. However, the recitation that the wall faces of the chip discharge grooves are coated with the nitride film of Ti and Si by a sputtering method, and then, the wall faces of the chip discharge grooves are irradiated with abrasive power and subjected to smoothing machining (claim 5) and by an arc ion plating method, and then, the surface of the chip discharge grooves are irradiated with abrasive power and subjected to smoothing machining (claim 6) are is considered to be a product by process limitation. In product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show anunobvious difference." MPEP 2113. This rejection under 35 U.S.C. 102/103 is properbecause the "patentability of a product does not depend on its method of production." Inre Thorpe, 227 USPQ 964,966 (Fed. Cir.1985). 
Response to Arguments 
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claims 1, 3-6 has been withdrawn. However, the previous 35 U.S.C. § 112 rejection of claim 2 is still deemed proper.
As explained in the rejection above, amended claim 2 recites on lines 2-4 that “a measured arithmetic mean curvature Spc 1/mm of peak apexes defined by ISO 25178, on a surface of the chip discharge groove is 800 or less forming a smooth or polished surface”.  It is still unclear what exactly “a measured arithmetic mean curvature Spc 1/mm” is and how can it be “800 or less”? It is unclear how exactly this arithmetic mean curvature Spc 1/mm is being measured, in relation to what it is being measured, and how the value of “800 or less” is obtained.  Is it an equation?  Further, since ISO25178 is a standard, and standards can change at the discretion of the body that creates the standard, then the metes and bounds of what exactly this standard encompasses, is unclear.  Additionally, it is unclear how the term of degree of something that is smooth or polished is exactly determined?  How smooth or polished is the surface?  Further clarification is needed.
In response to applicant's argument that claim 2 is definite by the Applicant’s amendment, it is noted that the features upon which applicant relies (i.e., “applicant’s calimed 
Rejections based on Prior Art
Applicant’s arguments filed on 08/12/2021 with respect to claims 1-6 have been carefully and fully considered, however, they are not persuasive.
In view of Applicant’s amendments the previous rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Takikawa US 2008/0089753 in view of Takikawa US 7,422,396 (hereafter--Takikawa 396--) and in further view of Olsson US 2012/0201619, has been withdrawn.  However, the previous rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Takikawa US 2008/0089753 in view of Takikawa US 7,422,396 (hereafter--Takikawa 396--) is still deemed proper. 
New grounds of rejection were necessitated by Applicant’s amendment to claim 2, and accordingly, claim 2 has been rejected under 35 U.S.C. 103 as being unpatentable over Takikawa US 2008/0089753 in view of Takikawa US 7,422,396 (hereafter--Takikawa 396--) as applied to claim 1 above and in further view of Mabuchi et al. US 2004/010379 (hereafter—Mabuchi--).
Applicant argues that base reference Takikawa does not disclose that the “second extension line is to the side in the drill bit rotation direction with respect to the second intersecting ridgeline of the other tip flank face”, since the second extension line is located in the rear of the rotating direction from the second intersecting ridgeline.
First the Examiner notes that the claim recites “a second extension line extending from the second intersecting ridgeline in one tip flank face to the opposite tip flank face side is located on
The Examiner points Applicant to annotated Figure 2 below for details.
As explained in the rejection above and as per annotated Figure 2 below, the two tip flank faces are formed such that a second extension line (N2 as in annotated Figure 2 below) extending from the second intersecting ridgeline in the one tip flank face to the opposite tip flank face side is located on the side, note that the second extension line N2 is on the side and is in the drill bit rotation direction with respect to the second intersecting ridgeline of the opposite tip flank face.

    PNG
    media_image1.png
    1069
    1329
    media_image1.png
    Greyscale

The Examiner notes that since the specific location and direction of this second extension has not been claimed, the Examiner’s interpretation is not precluded.
The Examiner suggests Applicant to specifically point out that there is a precise succession of the structural elements in a rotation direction of the drill bit; in order to differentiate 
Applicant argues on pages 15-20 that neither Takikawa 396, Olsson or Astrand references, alone or in combination disclose that the claimed wall faces of the chip discharge grooves are formed to have a smooth or polished surface with a measured arithmetic mean curvature Spc 1/mm of peak apexes, as defined by ISO 25178, which is 800 or less.
The Examiner first points out that there are new outstanding 112 2nd issues on the corresponding claim (claim 2) and in view of these 112 2nd issues a new grounds of rejection was necessitated as aforementioned.  
As discussed in the rejection above, teaching reference Mabuchi teaches that it is well known in the art of drills to have a polished or smooth surface on the chip discharge grooves in order to have little fractional resistance during sliding contact by the chips, and chips are discharged smoothly by being pushed out towards the rear end side, thereby preventing the occurrence of clogging of the chips (see at least paragraphs [0042-0043] and [0147]).  Mabuchi teaches that in order to give a desired polished/smooth surface finish, the surface roughness (Ra) of the chip discharge groove is within a range (0.5µm-1.5µm and also within 1.0-2.0µm).
Since Mabuchi disclose that the two chip discharge groove surfaces are polished or smooth, in order to have a specific surface rougness, then the value or degree of how polished or smooth the two chip discharge grooves is, constitute a defined value of the cutting tool. Therefore, the value of how much the polished or smooth surface of the chip grooves are, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values will depend on the desired fractional resistance during sliding contact by the chips in order for smooth discharge of the chips and prevent clogging of the chips on the chip discharge grooves. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined polished or smooth chip groove surface were disclosed in the prior art by Mabuchi, it is not inventive to discover the optimum value by routine experimentation, and it .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICOLE N RAMOS/Primary Examiner, Art Unit 3722